OPINION DISIDENTE DEL
JUEZ ASOCIADO SE. FRANCO SOTO.
En la demanda se alega que en diciembre de 1920 el de-mandante bizo nn préstamo a Eduardo Cestero, cansante de los demandados, por $1,000 para ser devuelto al año si-guiente con intereses al tipo del 9 por ciento anual. Se alegó el fallecimiento de Eduardo Cestero sin haber satis-fecho ¡la deuda y, en virtud de dirigirse la acción contra sus herederos, se suscita por los apelantes la inhabilidad del demandante Angel Cestero por haber declarado como testigo en el caso, invocándose para .ello la sección 3 de la Ley de 10 de marzo de 1904, (página 121), que prescribe que ninguna de las partes podrá declarar contra la otra en lo referente a transacciones con, o relaciones hechas por el tes-tador, intestado o pupilo, a menos que fuere llamado a de-clarar por la otra parte, disponiendo asimismo que tales prescripciones se aplicarán a todas las demandas por o en contra de los herederos y representantes legales de un fi-nado, que se suscitasen de transacciones habidas con éste.
El juicio se celebró sin la asistencia de los apelantes y Angel Cestero fué llamado a declarar en su propio benefi-cio y sustancialmente dijo lo siguiente: que en 1921 prestó a su hermano Eduardo Cestero $1,000 sin interés para de-volverlos tan pronto vendiera unas fincas en Bayamón; que dió el dinero por conducto de su amigo íntimo Rafael Ramírez y éste hizo la entrega mediante un cheque; que Eduardo Cestero tenía una finca en Pueblo Yiejo y le de-cía que tan pronto la vendiera le pagaría y que la vendió y no le pagó. Y el testigo Rafael Ramírez refiere que en 1921 recibió de Angel Cestero $1,000 para entregar a su hermano Eduardo; que depositó el dinero en el Banco Co-mercial y que dió un cheque a Eduardo Cestero por dicha suma.
Demás parece que digamos que habiéndose dicho por *1003el demandante que el préstamo lo Mzo por conducto de nn tercero y mediante nn cheque, no es necesario qne exami-nemos la suficiencia de sn declaración a la lnz del precepto invocado por los apelantes y qne establece la inhabilidad de nna parte para declarar contra la otra en lo referente a transacciones con, o relaciones hechas por el difunto, sino aquilatar sus efectos de acuerdo con los principios ge-nerales de evidencia, ya que en otro de los errores alega-dos se sostiene la insuficiencia de la prueba.
Es cierto que habiéndose celebrado el juicio en ausencia de los apelantes no hubo objeción a la prueba así practi-cada, pero no se trata, además, de una prueba de referen-cia y sí de prueba legalmente insuficiente sin que la au-sencia de los demandados en el juicio o la omisión de ha-ber sido objetada la haga suficiente o cure su ilegalidad.
“No resulta necesariamente por ello que la omisión de objetar a un testimonio es una admisión de que es competente. Cuando la prueba es contraria a la ley, el silencio de la parte opositora no cura su ilegalidad, y la corte está obligada, mero moiu, a tratarla como sin validez. Además, la corte puede propiamente excluir tal prueba sin haberse hecho objeción alguna; y la resolución de la corte sen-tenciadora, excluyendo el testimonio, será sostenida si su presenta-ción fué impropia, aunque el abogado no exponga las razones co-rrectas para la objeción, siempre que tales razones, si fueren ex-puestas, no hubieran podido ser obviadas.” (10 Cal. Jur. 822).
Como la entrega del dinero se hace depender del libra-miento de un cheque y es uno de los documentos a que se refiere el artículo 1138 del Código Civil, que sólo produce efecto cuando se hubiese realizado o pagado, la declaración .del testigo tenía un aspecto legal en ese punto y parecía más natural que se hubiera producido el cheque mismo, pues necesariamente tenía que volver a manos de Ramírez una vez' satisfecho por el banco. El testigo dijo solamente 'que no tenía el cheque porque él vivía en esa época en Ba-yamón y después se fué a Río Grande. No hubo nada ex-plícito en sentido de que el documento se hubiera perdido *1004o destruido para entonces dar o nó crédito a sus demás manifestaciones. La evidencia tiene sus reglas y uno dé sus efectos cuando no se cumple con ellas, se prevé por el artículo 162 de la Ley de Evidencia, diciendo:
“En los casos civiles la afirmativa en una cuestión deberá pro-barse, y cuando la evidencia fuere contradictoria, la decisión deberá pronunciarse de acuerdo con la preponderancia de pruebas.
“La evidencia deberá estimarse no sólo por su valor intrínseco, sino también con arreglo a la prueba que una parte estuviere en aptitud de presentar, y la otra de contradecir; y por tanto si se ofreciere evidencia más débil y menos satisfactoria, cuando pare-ciere que la parte estaba en aptitud de ofrecerla más firme y satis-factoria, la evidencia ofrecida deberá mirarse con 'sospecha.”
La falta de la producción del cheque en este caso debió considerarse fatal para el demandante. La mejor evidencia aparece suprimida sin una excusa legal de no haberse pre-sentado. “La regla que requiere la presentación de la me-jor evidencia de que es susceptible el caso por su natura-leza, es adoptada para evitar el fraude, y se declara que es esencial para la buena administración de justicia * * * Exigiendo la presentación de la mejor evidencia, la ley niega la admisibilidad de aquella prueba que por su natu-raleza es meramente un substituto, cuando la evidencia original no puede ser hallada.” Anglo-American Packing, etc., Co. v. Cannon, 31 Fed. 313, 314.
“En los libros se dice que la razón de la regla es la sospecha de fraude, y si hay mejor evidencia del hecho que se retiene- sin pre-sentarse, surge la presunción de que la parte tiene algún motivo secreto o siniestro para no presentarla. Las reglas de evidencia se adoptan con fines prácticos en la administración de justicia, y de-ben ser aplicadas para conseguir los fines para que son designadas.” U. S. v. Reyburn, 6 Pet. (U. S.) 352, 367, 8 L. Ed. 424.
Yo creo que sería subversiva a los fines de la justicia que se estableciera como regla que en ausencia del abogado de un demandado las cortes tengan demasiada lenidad en la admisión de prueba inadmisible. No he encontrado nin-*1005guna autoridad en tal sentido, ni pienso qne pneda encon-trarse. La Corte Suprema de California, por el contrario, en el caso de McGuire v. Drew, 83 Cal. 225, sienta como regia más sana y saludable, la siguiente: “Es el deber de 1a. corte sentenciadora, cuando solamente una parte está re-presentada, insistir en que se presente la mejor evidencia obtenible. ’ ’
Insisto en que si el demandante no se concretó a decir que le prestó a su hermano |1,000 y que tal suma no le ha-bía sido devuelta sino que explicó además que se valió de un tercero y éste expidió un cheque para la entrega del dinero, ninguna de las manifestaciones envuelven la significa-ción de “hechos últimos.” No deben confundirse éstos con los elementos mismos de evidencia para establecer o refutar los hechos en controversia. Los “hechos últimos” los define Bouvier’s Law Dictionary, Yol. 2, pág. 1152, así: “He-chos en controversia en oposición a hechos probatorios o evidencíales, siendo estos últimos aquellos que sirven para establecer o refutar los hechos en controversia.”
Un cheque, por su faz, es una mera orden a otra para que pague dinero y aunque por sus términos no decide la cuestión de si el dinero era para pagar una deuda o era un préstamo, de cualquier modo envuelve la entrega de dinero. Si a los efectos del pago de una deuda la entrega de un cheque es condicional a dicho pago, mientras no se realiza o se hace efectivo, lo mismo ocurre cuando se trata de un préstamo. La entrega del dinero queda en issue o el prés-tamo no queda consumado mientras' el deudor no lo cobre. Y esto es lo que no se ha probado en este caso. Considero una sutileza decir que técnicamente el artículo 1138 no se-ría aplicable a la entrega de un cheque dado para una ope-ración de préstamo, y sí únicamente a la extinción de obli-gaciones por el pago. Existiendo la misma razón, debe haber igual disposición de la ley.
Por todo lo expuesto, la sentencia apelada debió revo- . earsé y declararse sin lugar la demanda.